Citation Nr: 1038967	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  04-28 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a back disorder, including 
degenerative joint disease (arthritis), and including as due to 
aggravation of pre-existing congenital scoliosis and shortening 
of the left leg.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy from 
November 1943 to January 1946 and in the United States Air Force 
from August 1947 to July 1965.

The Veteran is in receipt of a 100 percent combined schedular 
evaluation, effective November 2002.

This case was remanded by the Board of Veterans' Appeals (Board) 
in June 2010 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York for clarification.  A VA 
opinion was obtained in July 2010, and an August 2010 
supplemental statement of the case continued to deny the issue on 
appeal.  As a VA opinion was obtained, as directed in the remand, 
there has been substantial compliance with the June 2010 remand 
instructions.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a back 
disorder, including arthritis, and including as due to 
aggravation of pre-existing congenital scoliosis and shortening 
of the left leg; and he has otherwise been assisted in the 
development of his claim.

2.  The Veteran's statements that he currently has a back 
disability due to service are not probative evidence.

3.  The Veteran's service treatment records show pre-existing 
congenital scoliosis and shortening of the left leg that did not 
increase during service beyond normal progression.

4.  VA opinions in August 2009, January 2010, March 2010, and 
July 2010 do not find a back disorder, including arthritis, that 
is causally related to service, including as due to aggravation 
of pre-existing congenital scoliosis and shortening of the left 
leg.

5.  The Veteran does not have a back disorder, including 
arthritis, that is causally related to service, including as due 
to aggravation of pre-existing congenital scoliosis and 
shortening of the left leg.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active duty, 
including as due to aggravation of pre-existing congenital 
scoliosis and shortening of the left leg; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in July 2002, prior to adjudication, in which he was 
informed of the requirements needed to establish entitlement to 
service connection.  Another VCAA letter was sent to the Veteran 
in November 2006.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the November 2006 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
obtained in March 2009 and relevant VA opinions were obtained in 
2009 and 2010.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issue decided on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his August 
2006 videoconference hearing.  All general due process 
considerations have been complied with by VA, and the Veteran has 
had a meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.103 (2007).

Analysis of the Claim

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran, who is service connected for multiple non-
musculoskeletal disabilities and is assigned a total rating, 
seeks service connection for a back disorder, including 
arthritis, including as due to aggravation of pre-existing 
congenital scoliosis and shortening of the left leg.  He has 
contended that his current back disability is causally related to 
service, to include pre-existing congenital scoliosis and 
shortening of the left leg.  Because there is no competent 
medical evidence linking a current back disorder, including 
arthritis, to service, including as due to aggravation of pre-
existing congenital scoliosis and shortening of the left leg, the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if 
the disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§ 1111.

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that 
congenital or developmental defects are not diseases or injuries 
within the meaning of VA law and regulation).  However, VA's 
General Counsel (GC) has held that a congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military service, 
service-connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).  This GC opinion concluded that 
a defect differed from a disease in that a defect is "more or 
less statutory in nature" while a disease is "capable of 
improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.

The presumption of soundness, however, does not apply when a 
condition is a congenital or developmental defect, as service 
connection cannot be granted for such disorder.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference 
between defect and disease and further noting that service 
connection may be granted if the congenital or developmental 
condition is a disease).

The Veteran's service treatment records reveal that he had mild 
genu varum on service entrance examination in November 1943.  
However, his spine was considered normal on separation evaluation 
from his first period of service in January 1946.  The Veteran 
complained of low back pain in July 1956, and scoliosis was 
diagnosed.  Scoliosis secondary to a congenitally shortened left 
leg was noted in May 1957.  X-rays in August 1961 were reported 
to show thoracic arthritis.  

Although the Veteran noted arthritis on his March 1965 pre-
separation medical history report, his spine was noted to be 
normal on contemporaneous clinical evaluation.  These medical 
records are highly probative as to the question of the Veteran's 
physical condition at the time of his separation, as they were 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness and are akin to  statements of 
diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).


While the Veteran complained on VA evaluation in October 1965 of 
low back pain in the past, he did not then have any current back 
pain.  Physical examination did not find any abnormality.  X-rays 
of the back showed scoliosis with convexity to the right.  The 
diagnosis was arthritis not found.

VA x-rays in May 1987 were reported to show mild degenerative 
changes of the thoracic spine.  X-rays in October 1989 revealed 
scoliosis of the lumbar spine.  

The impression on January 1999 treatment records for Lakeland 
Regional Medical Center was episodes of back pain involving both 
arms, rule out angina equivalent.

VA x-rays in August and September 1994 reveal osteoporosis and 
moderate degenerative changes of the thoracic spine and mildly 
reduced bone mineral density in the lumbar spine.

VA x-rays of the lumbar spine in March 2008 showed mild to 
moderate degenerative changes.

The Veteran complained on VA examination in March 2009 of 
lumbosacral pain with radiation to his legs.  The examiner noted 
that the claims folder had been reviewed.  Diskogenic disease of 
the lumbar spine was diagnosed.  The examiner concluded that it 
was at least as likely as not that the etiology of the Veteran's 
back disorder was related to a congenitally shorter left leg, due 
to inadequate transmission of his weight on his spine.

According to an August 2009 opinion from the VA physician who had 
examined the Veteran in March 2009, the Veteran served on active 
duty from November 1943 to January 1946 and erroneously from July 
1964 to July 1965.  This health care provider concluded that the 
Veteran's scoliosis, which was diagnosed in 1956, was not 
detected in service and was not related to service.  

A VA opinion was obtained in January 2010, after review of the 
claims files, in which the same VA health care provider noted 
that the Veteran's scoliosis and shortening of the left leg pre-
existed service and did not undergo a permanent worsening during 
service.  However, the examiner also contradicted this 
observation, and reported that it was at least as likely as not 
that the Veteran's lumbar arthritis "has worsened beyond its 
natural progression by the service."

Because the examiner's report was self-contradictory, and because 
the Veteran was not noted to have lumbar arthritis in service, 
the claims folder was returned to the examiner.  According to a 
March 2010 opinion by the same physician/reviewer, it was less 
likely as not that the Veteran's pre-existing congenital 
scoliosis and shortening of the left leg was permanently 
aggravated beyond normal progression in service.  The reviewer 
noted that the medical evidence in the claims files did not 
reveal any back pathology in service except the congenital 
scoliosis that preexisted service.

In response to the June 2010 Board remand for further 
clarification of the etiology of the Veteran's current back 
disability in light of the examiner's mistaken impression as to 
the entrance and separation dates of the Veteran's second period 
of service, and after review of the claims folder, the same VA 
physician as above concluded in July 2010 that it was at least as 
likely as not that the thoracolumbar scoliosis with a shortened 
left leg was a pre-existing condition, congenital in nature, and 
it was less likely as not that the Veteran's scoliosis was 
aggravated beyond normal progression by service.  The reviewer 
also determined that it was less likely as not that the Veteran's 
lumbar arthritis was incurred or aggravated by service or by 
service-connected disability.

The above evidence, especially the 2009 and 2010 VA opinions, 
reveals that the Veteran's pre-existing scoliosis of the spine, 
with shortening of the left leg, is a congenital defect of the 
back that was not subject to a superimposed chronic disease or 
injury, as required to warrant service connection for a 
congenital defect.  See VAOPGCPREC 82-90.  With respect to 
arthritis of the low back, although the VA physician noted in 
January 2010 that the Veteran's lumbar arthritis "has worsened 
beyond its natural progression by the service", this physician 
subsequently clarified his opinion by concluding in July 2010 
that the Veteran's arthritis was not due to service or service-
connected disability.  As the Veteran's post-service arthritis of 
the back was not shown until more than 20 years after service 
discharge, and the VA examiner/reviewer concluded that arthritis 
of the back is not due to service or service-connected 
disability, service connection for arthritis of the back is not 
warranted.  

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  The Board 
finds that the Veteran's post-service statements asserting that 
his back disability, to include arthritis, is due to service are 
not probative, given the medical opinion evidence which rules out 
such a connection.  The Veteran's assertions are directly 
contradicted by the March 1965 examination findings of a normal 
spine and the post-service medical findings of a normal spine, 
other than scoliosis, without arthritis in October 1965.  These 
contemporaneous documents are afforded significant probative 
weight, since they were created at the time of service or soon 
thereafter, as compared to statements given many years later.  As 
a result, this evidence is more probative.  Therefore, continuity 
of symptomatology since service, to include arthritis, is not 
established and service connection cannot be granted.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a back disorder, including arthritis, and 
including as due to aggravation of pre-existing congenital 
scoliosis and shortening of the left leg is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


